Citation Nr: 0012369	
Decision Date: 05/10/00    Archive Date: 05/18/00

DOCKET NO.  98-12 153A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased evaluation for lumbosacral 
strain, currently evaluated as 40 percent disabling.

2.  Entitlement to an increased evaluation for residuals of a 
cold injury of the feet with neuralgia and arthritis, 
currently evaluated as 20 percent disabling.

3.  Entitlement to an increased evaluation for photophobia, 
currently evaluated as 10 percent disabling.  

4.  Entitlement to an increased evaluation for bronchial 
asthma, currently evaluated as 10 percent disabling.

5.  Entitlement to an increased evaluation for essential 
hypertension, currently evaluated as 10 percent disabling.

6.  Entitlement to an increased evaluation for bilateral pes 
planus, currently evaluated as 10 percent disabling.  

7.  Entitlement to an increased (compensable) evaluation for 
hemorrhoids.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher B. Moran, Counsel


INTRODUCTION

The veteran had active service from March 1979 to March 1988.

The Board of Veterans' Appeals notes that the issues on 
appeal stem from Department of Veterans Affairs (VA) Regional 
Office (RO) rating decisions.  

In a statement dated in May 1998, the veteran claimed 
entitlement to an effective date earlier than January 12, 
1998 for the grant of a 20 percent evaluation for residuals 
of a cold injury of the feet with neuralgia and arthritis.  
(Such matter was formally addressed in an unappealed rating 
decision of August 1998.)  He also appears to be claiming 
entitlement to earlier effective dates for service connected 
compensation benefits for unspecified disabilities.  Such 
matter is referred to the RO for clarification and any 
adjudicatory action deemed necessary.  Godfrey v. Brown, 7 
Vet. App. 398 (1995).

The Board notes that the issue of entitlement to an increased 
evaluation for lumbosacral strain, residuals of a cold injury 
of the feet with neuralgia and arthritis, bronchial asthma, 
essential hypertension, bilateral pes planus and hemorrhoids 
are addressed in the remand portion of this decision.



During the course of the development of this appeal the 
veteran by letter dated in April 1998 and argument submitted 
by his representative in December 1998 and June 1999 appears 
to be raising the issues of entitlement to increased 
evaluations for tinea versicolor, multiple sites, 
pseudofolliculitis barbae, testicular pain with left 
varicocele and history of gonorrhea, hearing loss of the 
right ear and bursitis of the right shoulder.  As such issues 
have been neither procedurally prepared nor certified for 
appellate review, the Board is referring them to the RO for 
initial consideration and appropriate adjudicative action.  
Godfrey v. Brown, 7 Vet. App. 398 (1995). 


FINDING OF FACT

Photophobia has remained stable over the years and is 
productive of disability that more nearly approximates 
impairment analogous to active conjunctivitis.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
photophobia have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991);  38 C.F.R. §§ 4.7, 4.20, 4.75, Diagnostic Codes 
6018, 6078 (1999).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

Service medical records show that the veteran was seen for 
evaluation of photophobia.


A June 1988 VA general medical examination report shows the 
veteran complained photophobia and having to wear glasses in 
the daytime.  He reported photophobia symptoms since 1986 at 
which time an artillery stimulator exploded near him and 
precipitated the problem.  On examination his eyes were 
normal.  He was diagnosed with symptomatic photophobia.

In February 1989 the RO granted service-connection for 
photophobia evaluated as noncompensable (Diagnostic Code 
6018) from March 13, 1988 based upon findings in the 
veteran's service medical records and postservice VA June 
1988 general medical examination.   

A March 1991 VA general medical examination report shows the 
eyes were normal and reactive.  Distant vision was corrected 
to 20/40 bilaterally.  

In December 1991 new photogray eyeglasses were ordered for 
persistent photophobia.  

An April 1993 VA eye examination report shows the veteran 
reported a history of an explosion near his face in service.  
He complained of fluctuating vision and photophobia with 
discomfort and excess tearing.  He stated he never wore 
glasses prior to the injury in service.  His corrected 
distant visual acuity of the right eye was 20/30.  The 
corrected visual acuity in the left eye was 20/40.  The 
anterior segments of the eyes appeared clear.  Intraocular 
pressures were normal.  There was no diplopia or visual field 
loss.  Intraocular media were clear.  

The retinae and posterior poles appeared grossly clear in 
both eyes but the examiner was unable to evaluate specific 
structures of the optic nerve and the maculae.  He declined 
dilation due to past negative experiences with dilation.  He 
reportedly was unable to cooperate with otoscopy due to 
intense photophobia.  Diagnoses were compound myopic 
astigmatism in both eyes and symptoms of fluctuating visual 
acuity, chronic photophobia with pain and tearing, apparently 
secondary to flash burns to both eyes.  




In February 1995 the Board granted an increased (compensable) 
evaluation of 10 percent for photophobia productive of 
impairment analogous to active conjunctivitis under 38 C.F.R. 
§§ 4.3, 4.7, 4.20, Diagnostic Codes 6018, 6079.  

A February 1998 VA general medical examination report 
undertaken by a nurse practitioner (NP) shows the veteran 
wore glasses.  Over his glasses, he wore dark black 
sunglasses, the type with side enclosing temples, blocking 
out all light.  He exhibited extreme photophobia.  There was 
rapid blinking of eyes when asked to remove glasses.  It was 
noted that it was difficult to do an ophthalmoscopic 
examination due to the blinking and closing of the eyes.  
Pupils were equal, round and reactive.  Extraocular movements 
were intact.  There was no injection of the sclerae.  There 
was no conjunctivitis.  No tearing was noted.  Fundi were not 
visualized.  Pertinent diagnosis was photophobia.  

A March 1998 VA eye special ophthalmology examination report 
shows the veteran stated as medical history that he was 
blinded with an artillery simulator which blew up in his face 
and caused flash burns in his eyes.  He said he currently had 
continually blurry vision.  His eyes were reportedly 
extremely sensitive to light.  He wore very dark shades all 
the time.  He used artificial tears and his eyes hurt 
constantly. 

On objective examination it was noted that with correction 
the veteran was able to read the 20/80 line with either eye 
and Yeager #6 with either eye.  Without correction, he was 
20/400 in either eye and Yeager #10, at near without 
correction.  He had no visual field defect that was 
determinable.  He had no diplopia.  The eye examination 
showed a completely clear cornea without staining.  His eyes 
were not red.  He demonstrated extreme photophobia, even with 
the smallest light in the room.  The anterior chamber was 
completely clear.  His lenses were completely clear.  Retinal 
examination, although difficult to do, did not reveal any 
abnormalities.




The examiner physician's comment noted that he did not see 
any objective physical findings on examination that would 
explain the veteran's photophobia or his other symptoms.  He 
did not find any physical findings that would explain the 
reduced visual acuity.  He noted that the flash burns to the 
eyes, such as the veteran described, normally healed within a 
day or two without any sequelae.  No identifiable underlying 
ocular pathology was found or diagnosed.  


Criteria

Under applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity. 
38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  

Separate diagnostic codes identify the various disabilities.  
VA has a duty to acknowledge and consider all regulations 
which are potentially applicable through the assertions and 
issues raised in the record, and to explain the reasons and 
bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).

It is essential that each disability be viewed in relation to 
its history, and that medical examinations are accurate and 
fully descriptive emphasizing limitation of activity imposed 
by the disabling condition.  38 C.F.R. § 4.1.  

Medical evaluation reports are to be interpreted in light of 
the whole recorded history, and each disability must be 
considered from the point of view of the veteran working or 
seeking work.  38 C.F.R. § 4.2.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating, otherwise the lower rating will be assigned.  
38 C.F.R. § 4.7. 

When an unlisted condition is encountered it will be 
permissible to rate the closely related disease or injury in 
which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings.  Nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20.

According to Diagnostic Code 6018, chronic conjunctivitis, 
when healed, is rated on the basis of residuals.  If there 
are no residuals, a zero percent rating is assigned.  A 
maximum 10 percent rating is assigned for active 
conjunctivitis with objective symptoms.  38 C.F.R. § 4.84a; 
Diagnostic Code 6018

A rating of 50 percent is provided where visual acuity is 
20/100 in one eye and 20/100 in the other eye.  Diagnostic 
Code 6078.  A 30 percent disability rating is warranted for 
visual acuity of 20/70 in one eye and 20/70 in the other eye.  
Diagnostic Code 6078.  A 20 percent disability rating is 
warranted for visual acuity of 20/50 in one eye and 20/70 in 
the other eye.  Diagnostic Code 6078.  If central visual 
acuity in both eyes is correctable to 20/40 or better, a 
noncompensable rating is assigned.  38 C.F.R. § 4.84a, 
Diagnostic Code 6079.

Loss of use or blindness of one eye, having only light 
perception, will be held to exist when there is inability to 
recognize test letters at one foot and when further 
examination of the eyes reveals that perception of objects, 
hand movements or counting fingers cannot be accomplished at 
three feet, and/or that lesser extents of vision, 
particularly perception of objects, hand movements, or 
counting fingers at distances less than three feet being 
considered of negligible utility.  38 C.F.R. § 4.79.

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  




To accord justice, therefore, the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 3.102, 4.3 
(1999).


Analysis

Initially, the Board finds that the veteran's claim of 
entitlement to an increased evaluation for photophobia is 
well grounded within the meaning of 38 U.S.C.A. § 5107(a); 
that is, a plausible claim has been presented.  Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).





In general, an allegation of increased disability is 
sufficient to establish a well grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  The veteran's assertions concerning the severity of 
his service-connected photophobia (that are within the 
competence of a lay party to report) are sufficient to 
conclude that his claim for an increased evaluation is well 
grounded.  King v. Brown, 5 Vet. App. 19 (1993).

The Board is also satisfied that all relevant facts have been 
properly developed to their full extent and that VA has met 
its duty to assist.  Godwin v. Derwinski, 1 Vet. App. 419 
(1991); White v. Derwinski, 1 Vet. App. 519 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

The RO has rated the veteran's photophobia as 10 percent 
disabling by analogy to conjunctivitis under diagnostic code 
6018.  The 10 percent evaluation is the maximum schedular 
evaluation assignable under this code and contemplates active 
conjunctivitis with objective symptoms.

The Board finds the more recent results obtained on 
examination by a VA physician are probative of the veteran's 
service-connected photophobia.  Importantly, the veteran's 
visual acuity and subjective vision complaints are not 
supported by adequate pathology.  

Specifically, the VA examiner noted that he did not see any 
objective physical findings on examination of the veteran's 
eyes that would explain his photophobia or reduced visual 
acuity and other symptoms.  He noted that the flash burns to 
the eyes, such as the veteran described, normally healed 
within a day or two without any sequelae.  No identifiable 
underlying ocular pathology was diagnosed.

Clearly, the record lacks reliable evidence of ocular 
impairment associated with service-connected photophobia 
meeting or more nearly approximating the pertinent criteria 
for a higher evaluation on any diagnostic criteria such as 
those reported earlier. 

The Board has considered all potentially applicable 
diagnostic codes; however, an increased evaluation is not 
warranted in this case.  See Schafrath, supra.  

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for an 
evaluation in excess of 10 percent for photophobia.

Other Consideration

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance.  Floyd v. Brown, 9 Vet. 
App. 88 (1996).  The Board, however, is still obligated to 
seek all issues that are reasonably raised from a liberal 
reading of documents or testimony of record and to identify 
al potential theories of entitlement to a benefit under the 
law or regulations.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the Court 
clarified that it did not read the original regulation as 
precluding the Board from affirming an RO conclusion that a 
claim does not meet the criteria for submission pursuant to 
38 C.F.R. § 3.321(b)(1), or from reaching such conclusion on 
its own.  In the veteran's case at hand, the RO provided and 
discussed the criteria for assignment of extraschedular 
evaluations in light of the veteran's claim.

The Court has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the VA Under Secretary for 
Benefits or the Director of the VA Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).
The Board does not find the veteran's disability picture to 
be unusual or exceptional in nature as to warrant referral of 
his case to the Director or Under Secretary for review for 
consideration of extraschedular evaluation under the 
provisions of 38 C.F.R. § 3.321(b)(1).  In this regard 
photophobia has not been shown to require frequent inpatient 
care nor has it markedly interfered with employment.

The current schedular criteria adequately compensate the 
veteran for the current nature and extent of severity of his 
photophobia.  Having reviewed the record with these mandates 
in mind, the Board finds no basis for further action on this 
question.


ORDER

Entitlement to an evaluation in excess of 10 percent for 
photophobia is denied. 


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

With respect to the remaining issues of entitlement to an 
increased evaluation for lumbosacral strain, residuals of a 
cold injury of the feet with neuralgia and arthritis, 
bronchial asthma, essential hypertension, bilateral pes 
planus and hemorrhoids, the Board finds that the veteran's 
claims are well grounded within the meaning of 38 U.S.C.A. § 
5107(a); that is, plausible claims have been presented.  
Murphy v. Derwinski, 1 Vet. App. 78 (1990).

In general, an allegation of increased disability is 
sufficient to establish a well grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).

Following a preliminary review of the record the Board notes 
that additional development is needed to supplement the 
record with respect to the remaining issues on appeal as they 
remain unresolved clinically.  Colvin v. Derwinski, 1 Vet. 
App. 171 (1991).

Importantly, during the course of the veteran's appeal the RO 
noted that the veteran had been diagnosed with radiculopathy 
in the left leg.  An examination was requested to determine 
the etiology of the radiculopathy and a medical opinion as to 
whether it was related to active service or service-connected 
lumbosacral strain. 

Moreover, if the examination of the lumbar spine showed 
degenerative disc disease, the medical examiner was to 
provide an opinion as to any relationship between service-
connected lumbosacral strain and the development of 
degenerative disc disease.  (The issue of entitlement to 
service connection for degenerative disc disease of the 
lumbar spine with radiculopathy has not been formally 
adjudicated by the RO).

Also, the medical examiner was to differentiate the 
symptomatology and objective findings associated with 
service-connected pes planus from that associated with 
residuals of cold injury to both feet with neuralgia and 
arthritis.  

The Board notes that the subsequent VA general medical 
examination and cold injury examination undertaken in 
February 1998 by a nurse practitioner was inadequate for 
rating purposes as the veteran should have been afforded 
pertinent examinations by appropriate medical specialists in 
order to determine the current extent and degree of severity 
of the remaining disabilities for which increased evaluations 
are claimed on appeal.

Moreover, the Board notes that the issue of entitlement to 
service connection for degenerative disc disease of the 
lumbar spine with radiculopathy is inextricably intertwined 
with the certified issue of entitlement to an increased 
evaluation for lumbosacral strain evaluated at the maximum 40 
percept rate as the next higher evaluation of 60 percent is 
provided under intervertebral disc syndrome where there are 
pronounced symptoms.  

Accordingly, the issue of entitlement to service connection 
for degenerative disc disease of the lumbar spine with 
radiculopathy should be first adjudicated by the RO prior 
appellate review of the issue of entitlement to an increased 
evaluation for lumbosacral strain.  Harris v. Derwinski, 1 
Vet. App. 180 (1991).

Therefore, pursuant to VA's duty to assist the appellant in 
the development of facts pertinent to his claims under 38 
U.S.C.A. § 5107(a); 38 C.F.R. § 3.103(a) (1999), and to 
ensure full compliance with due process requirements, the 
Board is deferring adjudication of the remaining issues 
prepared and certified for appellate review pending a remand 
of the case to the RO for further development as follows:

1.  The veteran has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  The RO should 
contact the veteran and request that he 
identify the names, addresses, and 
approximate dates of treatment for all 
medical care providers, VA or non-VA, 
inpatient and outpatient, who may possess 
additional records referable to his 
treatment for back symptomatology, 
residuals of cold injury of the feet, 
bronchial asthma, essential hypertension, 
hemorrhoids, and hypertension.  After 
obtaining any necessary authorization or 
medical releases, the RO should request 
and associate with the claims file 
legible copies of the veteran's complete 
treatment reports from all sources 
identified whose records have not 
previously been secured.  

Regardless of the veteran's response, the 
RO should secure all outstanding VA 
treatment reports.

2.  The RO should arrange for a VA 
orthopedic examination of the veteran by 
an orthopedic surgeon or other 
appropriate specialist(s) to determine 
the current nature and extent of severity 
of all identifiable low back disabilities 
including lumbosacral strain and 
degenerative disc disease of the lumbar 
spine with radiculopathy and associated 
manifestations and symptoms, and 
hemorrhoids.  The examiner should 
determine whether it is as least as 
likely as not that any identified 
coexisting low back disability including 
degenerative disc disease of the lumbar 
spine and radiculopathy is etiologically 
related to active service or service-
connected lumbosacral strain.  Any 
further indicated special studies should 
be performed.  

The claims file, copies of the criteria 
under 38 C.F.R. §§ 4.40, 4.45, 4.59 and a 
separate copy of this remand must be made 
available to and reviewed by the examiner 
prior and pursuant to conduction and 
completion of the examination and the 
examiner must annotate the examination 
report in this regard.  

In order to comply with requirements of 
applicable laws, regulations and court 
decisions, the examiner, when evaluating 
any orthopedic disability, should report 
the veteran's active and passive ranges 
of motion in degrees in each involved 
joint, and report any limitation of 
function, as well as the normal range of 
motion in degrees.  

The examiner should also report any 
objective manifestations of pain, and any 
functional impairment in accordance with 
the provisions of 38 C.F.R. §§ 4.40, 
4.45, 4.59.  Any opinions expressed by 
the examiner(s) as to the severity of 
back pathology and hemorrhoids must be 
accompanied by a complete rationale.

3.  The RO should arrange for a VA 
cardiology examination of the veteran by 
an appropriate specialist for the purpose 
of ascertaining the current nature and 
extent and of severity of essential 
hypertension.  Any further indicated 
special studies should be conducted.  The 
claims file, the previous and amended 
criteria for rating cardiovascular 
diseases, and a separate copy of this 
remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination.  Any opinion expressed 
as to the severity of hypertension must 
be accompanied by a complete rationale.

4.  The RO should arrange for a VA 
pulmonary examination of the veteran by 
an appropriate specialist in order to 
determine the current nature and extent 
of severity of the veteran's bronchial 
asthma.  Any indicated studies should be 
conducted.  The claims file, copies of 
the previous and amended criteria for 
rating pulmonary diseases, and a separate 
copy of this remand must be made 
available to and reviewed by the examiner 
prior and pursuant to conduction and 
completion of the examination and the 
examiner must annotate the examination 
report in this regard.  Any opinions 
expressed by the examiner as to the 
several of bronchial asthma must be 
accompanied by a complete rationale.

5.  The RO should arrange for a VA 
examination of the veteran by an 
appropriate specialist(s) for the purpose 
of ascertaining the current nature and 
extent of severity of his cold injury of 
the feet with neuralgia and arthritis and 
pes planus.  Any further indicated 
special studies should be conducted. The 
claims file, a copy of the criteria for 
rating cold injuries and pes planus, and 
a separate copy of this remand must be 
made available to and reviewed by the 
examiner(s) prior and pursuant to 
conduction and completion of the 
examination and the examiner(s) must 
annotate the examination report(s) in 
this regard.  Any opinions expressed as 
to the nature and extent of severity of 
the cold injury of the feet with 
neuralgia and arthritis and pes planus 
must be accompanied by a complete 
rationale.

6.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the examination reports and 
required opinions to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand and if 
they are not, the RO should implement 
corrective procedures.  Stegall v. West, 
11 Vet. App. 268 (1998).

7.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should adjudicate 
the issue of entitlement to direct and/or 
secondary service connection for 
degenerative disc disease of the lumbar 
spine with radiculopathy to include 
consideration of the provisions of 38 
C.F.R. § 3.310(a) and the Court's holding 
in Allen v. Brown, 7 Vet. App. 439, 448 
(1995).  

Thereafter, the RO should readjudicate 
the issues of entitlement to increased 
evaluations for lumbosacral strain, 
residuals of a cold injury of the feet 
with neuralgia and arthritis, bronchial 
asthma, essential hypertension, bilateral 
pes planus and hemorrhoids, to include 
consideration of the applicability of 
38 C.F.R. §§ 3.321(b)(1), 4.40, 4.45, 
4.59.  

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for final appellate review, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  No action is 
required of the veteran until he is notified by the RO.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals


 



